UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2017 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-193821 1 (Exact name of registrant as specified in its charter) Delaware 38-3922937 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 590 Madison Avenue, 21st Floor, New York, NY 10022 (Address of principal executive offices, Zip Code) (212) 521-4052 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 22, 2017, there were 77,887,500 common shares of the registrant issued and outstanding. 1 Quarterly Report on Form 10-Q Period Ended March 31, 2017 TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART IIOTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosures 35 Item 5. Other Information 35 Item 6. Exhibits 35 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 1 CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheet as of March 31, 2017 (unaudited) and December 31, 2016 4 Condensed Consolidated Statement of Operations for the Three Months Ended March 31, 2017 and 2016 (unaudited) 5 Condensed Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2017 and 2016 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 3 Table of Contents 1 CONDENSED CONSOLIDATED BALANCE SHEET
